





FIRST AMENDMENT (this "First Amendment")
Dated June 9, 2017
to:
that certain AGREEMENT FOR THE PROVISION OF A LOAN FACILITY OF UP TO US$
20,000,000 by and among Kreos Capital V (Expert Fund) L.P. ("Kreos") and ReWalk
Robotics Ltd. (the "Borrower", and together with Kreos, the “Parties”), dated as
of December 30, 2015 (as may be further amended, the "Loan Agreement").


WHEREAS:
A.
As of June 9, 2017, the outstanding principal amount of the Loan under the Loan
Agreement is US$ 17,154,328.34 (the "Outstanding Principal"); and

B.
The Parties wish to restructure the Loan to provide that (i) an amount equal to
$3,000,000 of the Outstanding Principal shall be subject to repayment in
accordance with, and shall be subject to the terms of, a convertible note, and
(ii) the amount of the Outstanding Principal shall be reduced by an amount equal
to $3,000,000 and shall otherwise remain subject to repayment in accordance with
the terms and conditions of the Loan Agreement; and

C.
The Parties wish to enter into this First Amendment to amend the Loan Agreement
in accordance with the above and as further detailed herein.



NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Parties hereby agree as follows:


1.
Definitions

Unless otherwise defined herein, capitalized terms used but not defined in this
First Amendment shall have the meaning ascribed to them in the Loan Agreement.
2.
Restructure of Loan

The Parties agree that, effective as of the date hereof:






1



--------------------------------------------------------------------------------





2.1
Secured Convertible Promissory Note

An amount equal to US$ 3,000,000 of the Outstanding Principal (the “Note
Principal”) shall be subject to repayment in accordance with, and shall be
subject to the terms of, the Secured Convertible Promissory Note attached hereto
as Appendix A (the “Note”), and the repayment schedule set forth therein shall
supersede and replace in its entirety any and all existing repayment schedules
between the Parties (including the repayment schedule set forth in the Loan
Agreement) as to the Note Principal. Concurrently herewith, each of the Parties
is delivering to the other Party its executed signature page to the Note.
2.2
Outstanding Principal

The amount of the Outstanding Principal shall be reduced by an amount equal to
US$ 3,000,000, i.e. US$ 14,154,328.34 (the “Amended Outstanding Principal”), and
the Amended Outstanding Principal shall otherwise remain subject to repayment in
accordance with the terms and conditions of the Loan Agreement (including but
not limited to the retroactive amendment of the Repayment Term to forty eighty
(48) months pursuant to Clause 5.2.2 thereof), and all references in the Loan
Agreement to the “principal” shall be deemed and understood as referring to the
Amended Outstanding Principal. The repayment of the Amended Outstanding
Principal shall be in accordance with the repayment schedule attached hereto as
Appendix B which shall supersede and replace any and all existing Repayment
Schedules.
3.
No Default

Lender hereby consents that the restructure of the Loan as set forth herein and
as detailed under the Note shall not constitute an Event of Default, a breach of
any representation or warranty on the part of Borrower, or a failure of any
condition in the Loan Agreement or the Security Documents.
4.
Survival of Provisions

Except as otherwise expressly amended hereby as set forth above, the terms,
conditions, agreements and provisions set forth in the Loan Agreement and the
Security Documents and all other documents executed in connection therewith
shall remain in full force and effect.
5.
General Provisions

5.1
Expenses







2



--------------------------------------------------------------------------------





The Borrower shall bear the reasonable costs and expenses incurred by the Lender
in connection with the negotiation and execution of this First Amendment and the
Note (up to an aggregate maximum amount of $10,000 plus V.A.T.).
5.2
Entire Agreement

This First Amendment shall be deemed for all intents and purposes as an integral
part of the Loan Agreement. The Loan Agreement, as amended by this First
Amendment and the Note, together with all ancillary documents thereunder,
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and undertakings, both
written and oral, between the parties hereto with respect to the subject matter
hereof. In the event of any contradiction between the terms of the Loan
Agreement and the terms of this First Amendment, the terms of this First
Amendment shall prevail.
5.3
Counterparts

This First Amendment may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this First Amendment by facsimile or email shall be effective
as delivery of a manually executed counterpart of this First Amendment.




–
Signature page follows -







3



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed this FIRST AMENDMENT as of the
date set forth above.


BORROWER
Signed
For and on behalf of




REWALK ROBOTICS LTD.
By:
/s/ Kevin Hershberger
 
Name: Kevin Hershberger
 
Title: Chief Financial Officer







LENDER
Signed
For and on behalf of




KREOS CAPITAL V (Expert Fund) L.P.
By:
/s/ Raoul Stein
 
Name: Raoul Stein
 
Title: General Partner















4



--------------------------------------------------------------------------------





Appendix A
Convertible Note
[Not included in executed original version of agreement]


Appendix B
New Repayment Schedule
[Not included in executed original version of agreement]








5

